Citation Nr: 0419925	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a digestive system 
disorder variously described. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder described as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty from August 1967 to 
February 1970.  He had service in the Republic of Viet Nam 
from January 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran's claims of entitlement to service connection for 
a digestive disorder and an acquired psychiatric disorder are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

In addition, the Board notes that a review of the record on 
appeal shows that in a November 2001 letter the State of 
Tennessee, Department of Human Services, Disability 
Determination Section, indicated that the veteran had applied 
for disability benefits.  Arguably, these represent Social 
Security Administration (SSA) disability benefits.  Hence, 
additional development is in order. Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

With respect to the veteran's service connection claim for a 
digestive system disorder, the service medical records noted 
the veteran had experienced repeated bouts of vomiting, 
abdominal pain, and diarrhea in April, May, and June 1968.  
Diagnoses of gastroenteritis were provided. Subsequently this 
resolved itself with no further digestive complaints or 
treatment in service.  Post service medical treatment records 
from Vanderbilt University Hospital reveal treatment in July 
1975 for a peptic ulcer.  In August 1975 he was treated for 
abdominal pain, nausea and vomiting.  Gastroenteritis 
secondary to alcohol use was diagnosed.  

VAMC records from 1980 through 2000 reveal the veteran was 
seen numerous times for digestive complaints.  Diagnoses 
included: gastroesophageal reflux disease, viral 
gastroenteritis, reflux esophagitis, alcohol induced 
pancreatitis, peptic ulcer disease, duodenitis, severe 
exudative esophagitis, and helicobacter pylori.  The veteran 
claims, in essence, that he has suffered from digestive 
system problems since active service.  In light of the 
foregoing, the Board is of the opinion that a VA examination 
addressing the etiology of the veteran's present 
gastrointestinal disorders would be probative.

As to the veteran's claim for service connection for an 
acquired psychiatric disorder, the veteran asserts that he 
presently has a psychiatric disorder that resulted from his 
period of service.  The veteran's service records reveal that 
he was AWOL on numerous occasions after his return from 
Vietnam service and found unsuitable for further military 
service.  He was psychologically evaluated prior to being 
discharged and no psychiatric disabilities were diagnosed.  

The Board however notes that prior to his return from Vietnam 
his performance ratings were considered excellent.  However 
subsequent to being reassigned to Ft. Hood, Texas, he began 
exhibiting unsuitable behavior.  He was AWOL on numerous 
occasions as well as being stopped for several traffic 
violations and accidents.  While the veteran has identified 
his present psychiatric disorder as PTSD, he has complained 
of anxiety as well as a nervous disorder in the past.  VA 
treatment records shows that the veteran is currently 
diagnosed with a history of alcohol abuse, polysubstance 
abuse, PTSD, and "some component of GAD (general anxiety 
disorder)."  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995); see 
also 38 C.F.R. § 3.159(c)(4) (2003).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the foregoing, the Board is of the 
opinion that a VA examination addressing the etiology of the 
veteran's present acquired psychiatric disorder would be 
probative.  In addition, the veteran has failed to submit any 
stressor information in support of his claim for PTSD.  The 
RO should request such stressor information from the veteran.

Accordingly, this matter is REMANDED to the RO for the 
following:

1. The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.

2. The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for any 
gastrointestinal disorders and 
psychiatric disorders.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.

3.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.

4.  The RO should request that the 
veteran provide details, to include 
names, dates, and circumstances (i.e., 
the who, what, when and where facts), for 
all claimed stressors related to his 
service in Vietnam.  If the veteran 
provides the requested details as to 
stressors, contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), or any other agency 
such as the National Archives and Records 
Administration (NARA) or the National 
Personnel Records Center (NPRC), for 
evidence to corroborate his alleged 
stressors.

5.  The RO must make a specific 
determination, based on the complete 
record, as to whether the veteran was 
exposed to a claimed stressor or 
stressors in service, and if so, to 
identify the nature of the specific 
stressor or stressors.  The RO must 
specify for the record which, if any, of 
the claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

6.  Thereafter, the RO should arrange for 
the veteran to be scheduled for an 
examination by an appropriate specialist 
to evaluate his digestive system 
complaints.  The claims folder must be 
made available to the examiner in 
connection with the examination.  All 
necessary tests should be conducted which 
the examiner finds necessary.  The 
examiner should elicit a detailed history 
from the veteran as to any pertinent 
symptoms he experienced during his 
military service and thereafter.  Based 
on the examination results, interview of 
the veteran, and review of the evidence 
contained in the claims file, the 
examiner is requested to offer an opinion 
to whether it is as likely as not that 
any present digestive system disorder 
began during his military service or is 
related to any incident of such service.  
The examiner should provide a rationale 
for any opinion given.

7.  The veteran should be scheduled for a 
psychiatric examination for an opinion as 
to whether it is as likely as not that he 
has a psychiatric disorder related to any 
verified events in service.  The examiner 
should be informed of the RO's 
determination as to whether the veteran 
engaged in combat with the enemy and of 
any verified stressors during service in 
Vietnam.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide an 
opinion as to whether it is as likely as 
not that the veteran has a psychiatric 
disorder that began during his military 
service or is related to any event of 
such service.  A rationale for any 
opinion given.

8.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

